DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s Amendment filed June 21, 2022.  Claims 30-31, 33-49, and 51-65 are pending in this case.  Claims 31, 34-35, 38-39, 43-46, 49, 52-53, 56-57, and 61-64 are withdrawn from further consideration, pursuant to a Requirement for Restriction/Election of Species issued April 22, 2020.  Claims 30, 47, 48, and 65, are currently amended.  Accordingly, claims 30, 33, 36-37, 40-42, 47, 48, 51, 54-55, 58-60, and 65 are under examination in this case.
Remarks
Nonfunctional descriptive material does not serve to distinguish from the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
In this case, the claims recite multiple instances of nonfunctional descriptive material –
Claims 33 and 51 – “information comprises . . . game”
Claims 34 and 52 – “the one or more terms . . . comprise . . . thereof”
Claims 36 and 54 – “material comprises  . . . thereof”
Response to Arguments
Applicant’s arguments, see REMARKS/ARGUMENTS, filed June 21, 2022, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 30, 40-42, 47, 48, 58-60, and 65, as currently amended, and in view of the amendments to the specification, have been fully considered and are persuasive.  The 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 30, 40-42, 47, 48, 58-60, and 65, as currently amended, and in view of the amendments to the specification, have been withdrawn. 
Applicant's arguments filed June 21, 2022, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 30, 33, 36-37, 40-42, 47, 48, 51, 54-55, 58-60, and 65, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of providing copyrighted materials.
Applicant argues regarding claims 30, 47, 48, and 65, as currently amended, that the cited references do not disclose, teach or suggest “each posting comprises a public information of the posted book, music, video, television show, movie, software, application, or game, an unrestricted contiguous portion of the posted book, music, video, television show, movie, software, application, or game and one or more terms for a further disclosure of the posted book, music, video, television show, movie, software, application, or game, receive a selection of one of the posted books, music, videos, television shows, movies, software, applications, or games from the one or more client communication devices via the network interface, sends the public information and the one or more terms for the further disclosure of the selected book, music, video, television show, movie, software, application, or game to the one or more client communication devices via the network interface, receives a request for the unrestricted contiguous portion of the selected book, music, video, television show, movie, software, application, or game from the one or more client communications devices via the network interface, and automatically provides the unrestricted contiguous portion of the selected book, music, video, television show, movie, software, application, or game to the one or more client communications devices via the network interface without any further action by the one or more client communication devices”.
Examiner respectfully disagrees.
Ginter teaches that each posting comprises a public information of the posted book, music, video, television show, movie, software, application, or game, an unrestricted contiguous portion of the posted book, music, video, television show, movie, software, application, or game and one or more terms for a further disclosure of the posted book, music, video, television show, movie, software, application, or game, receive a selection of one of the posted books, music, videos, television shows, movies, software, applications, or games from the one or more client communication devices via the network interface, sends the public information and the one or more terms for the further disclosure of the selected book, music, video, television show, movie, software, application, or game to the one or more client communication devices via the network interface, receives a request for the unrestricted contiguous portion of the selected book, music, video, television show, movie, software, application, or game from the one or more client communications devices via the network interface, and automatically provides the unrestricted contiguous portion of the selected book, music, video, television show, movie, software, application, or game to the one or more client communications devices via the network interface without any further action by the one or more client communication devices.  (col 33 ln 1-35 “support the aggregation of portions of VDE controlled content, such portions being subject to differing VDE content container control information, wherein various of said portions may have been provided by independent, different content providers from one or more different locations remote to the user performing the aggregation. Such aggregation, in the preferred embodiment of the present invention, may involve preserving at least a portion of the control information (e.g., executable code such as load modules) for each of various of said portions by, for example, embedding some or all of such portions individually as VDE content container objects within an overall VDE content container and/or embedding some or all of such portions directly into a VDE content container”, col 230 ln 8-15, col 263 ln 10-col 264 ln 43 “To enable a broad and flexible commercial transaction environment, providers should have the ability to establish firm control information over a distribution process without unduly limiting the possibilities of subsequent parties in a chain of control. The distribution control information provided by the present invention allow flexible positive control. No provider is required to include any particular control, or use any particular strategy, except as required by senior control information. Rather, the present invention allows a provider to select from generic control components (which may be provided as a subset of components appropriate to a provider's specific market, for example, as included in and/or directly compatible with, a VDE application) to establish a structure appropriate for a given chain of handling/control. A provider may also establish control information on their control information that enable and limit modifications to their control information by other users”, col 300 ln 1-6 “VDE securely managed content which is relocated to a certain VDE content container may be relocated through the use of VDE sub-system secure processes which may, for example, continue to maintain relocated content as encrypted or otherwise protected (e.g. by secure tamper resistant barrier 502) during a relocation/embedding process”, col 221 ln 42-62, fig 72A, 72B, 72C, 72D, also col 58 ln 28-49 “electronic book . . .copy of a novel . . .”, col 8 on 30-35 “movies, games”, col 54 ln 55-60 “video”)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30, 33, 36-37, 40-42, 47, 48, 58-60, and 65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claims 30 and 47 are each directed to an apparatus, and independent claims 48 and 65 are each directed to a system. Therefore, the claims fall within the four statutory categories of invention. 
The claims recite providing copyrighted materials to clients, which involves a commercial or legal interaction.
Specifically, the claims recite receiving a selection of copyrighted materials, sending out public information and terms for disclosure of the copyrighted materials, receiving a request for the materials and providing the materials. This is a method of organizing human activity because transferring copyrighted materials involves a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve providing copyrighted materials.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the network interface, the storage devices, the processors, and the computer-readable storage devices, merely implement the abstract idea. Specifically, processors and memory storage devices perform the steps or functions of selection of copyrighted materials, sending out public information and terms for disclosure of the copyrighted materials, receiving a request for the materials and providing the materials. The use of computers and memory devices as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using computers and memory devices to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of providing copyrighted materials. As discussed above, taking the claim elements separately, processors and memory storage devices perform the steps or functions of selection of copyrighted materials, sending out public information and terms for disclosure of the copyrighted materials, receiving a request for the materials and providing the materials. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of providing copyrighted materials.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 33, 36-37, 40-42, and 58-60 further describe the abstract idea of providing copyrighted materials. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 30, 33, 36-37, 40-42, 47, 48, 51, 54-55, 58-60, and 65 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ginter et al (US 5,892,900).
Regarding claim 30 –
Ginter teaches an apparatus for facilitating transactions involving one or more books, music, videos, television shows, movies, software, applications, or games (abs) comprising:
a network interface; (col 263 ln 11-25, fig 72A)
one or more data storage devices; (col 265 ln 39-col 266 ln 24)
one or more processors communicably coupled to the network interface and the data storage devices; (col 265 ln 39-col 266 ln 24) and
a non-transitory computer readable medium encoded with a computer program communicably coupled to the one or more processors that when executed by the one or more processors makes a web site available to one or more client communication devices, wherein the web site comprises a posting for each of the one or more books, music, videos, television shows, movies, software, applications, or games and each posting comprises a public information of the posted book, music, video, television show, movie, software, application, or game, an unrestricted contiguous portion of the posted book, music, video, television show, movie, software, application, or game and one or more terms for a further disclosure of the posted book, music, video, television show, movie, software, application, or game, receive a selection of one of the posted books, music, videos, television shows, movies, software, applications, or games from the one or more client communication devices via the network interface, sends the public information and the one or more terms for the further disclosure of the selected book, music, video, television show, movie, software, application, or game to the one or more client communication devices via the network interface, receives a request for the unrestricted contiguous portion of the selected book, music, video, television show, movie, software, application, or game from the one or more client communications devices via the network interface, automatically provides the unrestricted contiguous portion of the selected book, music, video, television show, movie, software, application, or game to the one or more client communications devices via the network interface without any further action by the one or more client communication devices, receives an acceptance of the one or more terms for the further disclosure of the selected book, music, video, television show, movie, software, application, or game from the one or more client communications devices via the network interface, and sends the selected book, music, video, television show, movie, software, application, or game to the one or more client communications devices via the network interface. (col 33 ln 1-35 “support the aggregation of portions of VDE controlled content, such portions being subject to differing VDE content container control information, wherein various of said portions may have been provided by independent, different content providers from one or more different locations remote to the user performing the aggregation. Such aggregation, in the preferred embodiment of the present invention, may involve preserving at least a portion of the control information (e.g., executable code such as load modules) for each of various of said portions by, for example, embedding some or all of such portions individually as VDE content container objects within an overall VDE content container and/or embedding some or all of such portions directly into a VDE content container”, col 230 ln 8-15, col 263 ln 10-col 264 ln 43 “To enable a broad and flexible commercial transaction environment, providers should have the ability to establish firm control information over a distribution process without unduly limiting the possibilities of subsequent parties in a chain of control. The distribution control information provided by the present invention allow flexible positive control. No provider is required to include any particular control, or use any particular strategy, except as required by senior control information. Rather, the present invention allows a provider to select from generic control components (which may be provided as a subset of components appropriate to a provider's specific market, for example, as included in and/or directly compatible with, a VDE application) to establish a structure appropriate for a given chain of handling/control. A provider may also establish control information on their control information that enable and limit modifications to their control information by other users”, col 300 ln 1-6 “VDE securely managed content which is relocated to a certain VDE content container may be relocated through the use of VDE sub-system secure processes which may, for example, continue to maintain relocated content as encrypted or otherwise protected (e.g. by secure tamper resistant barrier 502) during a relocation/embedding process”, col 221 ln 42-62, fig 72A, 72B, 72C, 72D, also col 58 ln 28-49 “electronic book . . .copy of a novel . . .”, col 8 on 30-35 “movies, games”, col 54 ln 55-60 “video”)
Regarding claims 33, 37, 51 and 55 –
Ginter discloses that the public information comprises a description of the selected book, music, video, television show, movie, software, application, or game and a photo of the selected book, music, video, television show, movie, software, application, or game. (col 22 ln 45-55, col 58 ln 28-49, col 8 ln 30-35, col 54 ln 55-60)
Regarding claims 36 and 54 –
Ginter discloses that the unrestricted contiguous portion of the selected book, music, video, television show, movie, software, application, or game comprises a graphical content, an audio content, a video content, or a combination thereof. (col 58 ln 28-49, col 8 on 30-35, col 54 ln 55-60)
Regarding claim 40 –
Ginter discloses that the one or more processors further:
receive one or more search terms from the one or more client communications devices via the network interface; (col 264 ln 10-50, col 23 ln 13-22, col 266 ln 27-32, col 310 ln 24-32, col 315 ln 59-67) and
send the public information for the one or more books, music, videos, television shows, movies, software, applications, or games that are responsive the one or more search terms to the one or more client communications device via the network interface. (col 264 ln 10-50, col 23 ln 13-22, col 266 ln 27-32, col 310 ln 24-32, col 315 ln 59-67, also col 22 ln 45-55, col 58 ln 28-49, col 8 ln 30-35, col 54 ln 55-60) 
Regarding claim 41 –
Ginter teaches that the one or more processors further send one or more categories of the one or more books, music, videos, television shows, movies, software, applications, or games to the one or more client communications devices via the network interface for browsing by a user. (col 263 ln 10-25, also col 22 ln 45-55, col 58 ln 28-49, col 8 ln 30-35, col 54 ln 55-60)
Regarding claim 42 –
Ginter discloses that the one or more processors further receive the public information, the one or more terms for the further disclosure, and at least one of the one or more books, music, videos, television shows, movies, software, applications, or games from an owner of the at least one of the one or more books, music, videos, television shows, movies, software, applications, or games. (col 263 ln 10-25, also col 22 ln 45-55, col 58 ln 28-49, col 8 ln 30-35, col 54 ln 55-60)
Regarding claim 47 –
Ginter discloses an apparatus for facilitating transactions involving one or more books, music, videos, television shows, movies, software, applications, or games (abs, also col 22 ln 45-55, col 58 ln 28-49, col 8 ln 30-35, col 54 ln 55-60) comprising:
a network interface; (col 263 ln 11-25, fig 72A)
one or more data storage devices; (col 265 ln 39-col 266 ln 24)
one or more processors communicably coupled to the network interface and the data storage devices; (col 265 ln 39-col 266 ln 24) and
a non-transitory computer readable medium encoded with a computer program communicably coupled to the one or more processors that when executed by the one or more processors makes a web site available to one or more client communication devices, wherein the web site comprises a posting for each of the one or more books, music, videos, television shows, movies, software, applications or games, and each posting comprises a public information of the posted book, music, video, television show, movie, software, application, or game, an unrestricted contiguous portion of the posted book, music, video, television show, movie, software, application, or game and one or more terms for a further disclosure of the posted book, music, video, television show, movie, software, application, or game, receives a selection of one of the posted book, music, video, television show, movie, software, application, or game from the one or more client communications devices via the network interface, sends the public information and the one or more terms for the further disclosure of the selected book, music, video, television show, movie, software, application, or game to the one or more client communications devices via the network interface, receives a request for the unrestricted contiguous portion of the selected book, music, video, television show, movie, software, application, or game, automatically provides the unrestricted contiguous portion of the selected book, music, video, television show, movie, software, application, or game to the one or more client communications devices via the network interface without any further action by the one or more client communication devices, receives an account information or a login information for a user from the one or more client communications devices via the network, receives an acceptance of the one or more terms for the further disclosure of the selected book, music, video, television show, movie, software, application, or game from the one or more client communications devices via the network interface, and sends the selected book, music, video, television show, movie, software, application, or game to the one or more client communications devices via the network interface. (col 33 ln 1-35 “support the aggregation of portions of VDE controlled content, such portions being subject to differing VDE content container control information, wherein various of said portions may have been provided by independent, different content providers from one or more different locations remote to the user performing the aggregation. Such aggregation, in the preferred embodiment of the present invention, may involve preserving at least a portion of the control information (e.g., executable code such as load modules) for each of various of said portions by, for example, embedding some or all of such portions individually as VDE content container objects within an overall VDE content container and/or embedding some or all of such portions directly into a VDE content container”, col 230 ln 8-15, col 263 ln 10-col 264 ln 43 “To enable a broad and flexible commercial transaction environment, providers should have the ability to establish firm control information over a distribution process without unduly limiting the possibilities of subsequent parties in a chain of control. The distribution control information provided by the present invention allow flexible positive control. No provider is required to include any particular control, or use any particular strategy, except as required by senior control information. Rather, the present invention allows a provider to select from generic control components (which may be provided as a subset of components appropriate to a provider's specific market, for example, as included in and/or directly compatible with, a VDE application) to establish a structure appropriate for a given chain of handling/control. A provider may also establish control information on their control information that enable and limit modifications to their control information by other users”, col 300 ln 1-6 “VDE securely managed content which is relocated to a certain VDE content container may be relocated through the use of VDE sub-system secure processes which may, for example, continue to maintain relocated content as encrypted or otherwise protected (e.g. by secure tamper resistant barrier 502) during a relocation/embedding process”, col 221 ln 42-62, fig 72A, 72B, 72C, 72D, also col 58 ln 28-49 “electronic book . . .copy of a novel . . .”, col 8 on 30-35 “movies, games”, col 54 ln 55-60 “video”)
Regarding claim 48 –
Ginter discloses a system for facilitating transactions involving one or more books, music, videos, television shows, movies, software, applications, or games (abs, also col 22 ln 45-55, col 58 ln 28-49, col 8 ln 30-35, col 54 ln 55-60) comprising: 
a network; (col 263 ln 11-25, fig 72A)
one or more client communications devices communicably coupled to the network (col 265 ln 39-col 266 ln 24); and
one or more data storage devices, (col 265 ln 39-col 266 ln 24)
one or more processors communicably coupled to the data storage devices (col 265 ln 39-col 266 ln 24), and one or more server computers communicably coupled to the network, the one or more server computers comprising: one or more data storage devices, one or more processors communicably coupled to the data storage devices, and a non-transitory computer readable medium encoded with a computer program communicably coupled to the one or more processors that when executed by the one or more processors makes a web site available to the one or more client communication devices, wherein the web site comprises a posting for each of the one or more books, music, videos, television shows, movies, software, applications, or games and each posting comprises a public information of the posted book, music, video, television show, movie, software, application, or game, an unrestricted contiguous portion of the posted book, music, video, television show, movie, software, application, or game and one or more terms for a further disclosure of the posted book, music, video, television show, movie, software, application, or game, receives a selection of one of the posted books, music, videos, television shows, movies, software, applications, or games from the one or more client communications devices via the network, sends the public information and the one or more terms for the further disclosure of the selected book, music, video, television show, movie, software, application, or game to the one or more client communications devices via the network, receives a request for the unrestricted contiguous portion of the selected book, music, video, television show, movie, software, application, or game from the one or more client communications devices via the network, [[and ]]automatically provides the unrestricted contiguous portion of the selected book, music, video, television show, movie, software, application, or game to the one or more client communications devices via the network without any further action by the one or more client communication devices, receives an acceptance of the one or more terms for the further disclosure of the selected book, music, video, television show, movie, software, application, or game from the one or more client communications devices via the network interface, and sends the selected book, music, video, television show, movie, software, application, or game to the one or more client communications devices via the network interface. (col 33 ln 1-35 “support the aggregation of portions of VDE controlled content, such portions being subject to differing VDE content container control information, wherein various of said portions may have been provided by independent, different content providers from one or more different locations remote to the user performing the aggregation. Such aggregation, in the preferred embodiment of the present invention, may involve preserving at least a portion of the control information (e.g., executable code such as load modules) for each of various of said portions by, for example, embedding some or all of such portions individually as VDE content container objects within an overall VDE content container and/or embedding some or all of such portions directly into a VDE content container”, col 230 ln 8-15, col 263 ln 10-col 264 ln 43 “To enable a broad and flexible commercial transaction environment, providers should have the ability to establish firm control information over a distribution process without unduly limiting the possibilities of subsequent parties in a chain of control. The distribution control information provided by the present invention allow flexible positive control. No provider is required to include any particular control, or use any particular strategy, except as required by senior control information. Rather, the present invention allows a provider to select from generic control components (which may be provided as a subset of components appropriate to a provider's specific market, for example, as included in and/or directly compatible with, a VDE application) to establish a structure appropriate for a given chain of handling/control. A provider may also establish control information on their control information that enable and limit modifications to their control information by other users”, col 300 ln 1-6 “VDE securely managed content which is relocated to a certain VDE content container may be relocated through the use of VDE sub-system secure processes which may, for example, continue to maintain relocated content as encrypted or otherwise protected (e.g. by secure tamper resistant barrier 502) during a relocation/embedding process”, col 221 ln 42-62, fig 72A, 72B, 72C, 72D, also col 58 ln 28-49 “electronic book . . .copy of a novel . . .”, col 8 on 30-35 “movies, games”, col 54 ln 55-60 “video”)

Regarding claim 58 –
Ginter discloses that the one or more processors further:
receive one or more search terms from the one or more client communications devices via the network; (col 264 ln 10-50, col 23 ln 13-22, col 266 ln 27-32, col 310 ln 24-32, col 315 ln 59-67) and
send the public information for the for the one or more books, music, videos, television shows, movies, software, applications, or games that are responsive the one or more search terms to the one or more client communications device via the network. (col 264 ln 10-50, col 23 ln 13-22, col 266 ln 27-32, col 310 ln 24-32, col 315 ln 59-67, also col 22 ln 45-55, col 58 ln 28-49, col 8 ln 30-35, col 54 ln 55-60) 
Regarding claim 60 –
Ginter discloses that the one or more processors further receive the public information, the one or more terms for the further disclosure, and at least one of the one or more books, music, videos, television shows, movies, software, applications, or games from an owner of the at least one of the one or more copyrighted materials. (col 263 ln 10-50, also col 22 ln 45-55, col 58 ln 28-49, col 8 ln 30-35, col 54 ln 55-60)
Regarding claim 65 –
Ginter discloses a system for facilitating transactions involving one or more books, music, videos, television shows, movies, software, applications, or games (abs, also col 22 ln 45-55, col 58 ln 28-49, col 8 ln 30-35, col 54 ln 55-60) comprising:
a network; (col 263 ln 11-25, fig 72A)
one or more client communications devices communicably coupled to the network; (col 265 ln 39-col 266 ln 24) and
one or more server computers communicably coupled to the network, the one or more server computers comprising:
one or more data storage devices, (col 265 ln 39-col 266 ln 24) 
one or more processors communicably coupled to the data storage devices, (col 265 ln 39-col 266 ln 24) and
and a non-transitory computer readable medium encoded with a computer program communicably coupled to the one or more processors that when executed by the one or more processors makes a web site available to one or more client communication devices, wherein the web site comprises a posting for each of one or more books, music, videos, television shows, movies, software, applications or games, and each posting comprises a public information of the posted book, music, video, television show, movie, software, application, or game, an unrestricted contiguous portion of the posted book, music, video, television show, movie, software, application, or game and one or more terms for a further disclosure of the posted book, music, video, television show, movie, software, application, or game, receives a selection of one of the posted book, music, video, television show, movie, software, application, or game from the one or more client communications devices via the network interface, sends the public information and the one or more terms for a further disclosure of the selected book, music, video, television show, movie, software, application, or game to the one or more client communications devices via the network interface, receives a request for the unrestricted contiguous portion of the selected book, music, video, television show, movie, software, application, or game, automatically provides the unrestricted contiguous portion of the selected book, music, video, television show, movie, software, application, or game to the one or more client communications devices via the network interface without any further action by the one or more client communication devices, receives an account information or a login information for a user from the one or more client communications devices via the network, receives an acceptance of the one or more terms for the further disclosure of the selected book, music, video, television show, movie, software, application, or game from the one or more client communications devices via the network interface, and sends the selected book, music, video, television show, movie, software, application, or game to the one or more client communications devices via the network interface. (col 33 ln 1-35 “support the aggregation of portions of VDE controlled content, such portions being subject to differing VDE content container control information, wherein various of said portions may have been provided by independent, different content providers from one or more different locations remote to the user performing the aggregation. Such aggregation, in the preferred embodiment of the present invention, may involve preserving at least a portion of the control information (e.g., executable code such as load modules) for each of various of said portions by, for example, embedding some or all of such portions individually as VDE content container objects within an overall VDE content container and/or embedding some or all of such portions directly into a VDE content container”, col 230 ln 8-15, col 263 ln 10-col 264 ln 43 “To enable a broad and flexible commercial transaction environment, providers should have the ability to establish firm control information over a distribution process without unduly limiting the possibilities of subsequent parties in a chain of control. The distribution control information provided by the present invention allow flexible positive control. No provider is required to include any particular control, or use any particular strategy, except as required by senior control information. Rather, the present invention allows a provider to select from generic control components (which may be provided as a subset of components appropriate to a provider's specific market, for example, as included in and/or directly compatible with, a VDE application) to establish a structure appropriate for a given chain of handling/control. A provider may also establish control information on their control information that enable and limit modifications to their control information by other users”, col 300 ln 1-6 “VDE securely managed content which is relocated to a certain VDE content container may be relocated through the use of VDE sub-system secure processes which may, for example, continue to maintain relocated content as encrypted or otherwise protected (e.g. by secure tamper resistant barrier 502) during a relocation/embedding process”, col 221 ln 42-62, fig 72A, 72B, 72C, 72D, also col 58 ln 28-49 “electronic book . . .copy of a novel . . .”, col 8 on 30-35 “movies, games”, col 54 ln 55-60 “video”)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685